Citation Nr: 1437659	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  06-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and major depressive disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2013, the Board denied the Veteran's claim for an acquired psychiatric disorder.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2014, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2012 JMR, the parties agreed that VA failed to fulfill its duty to assist the Veteran.  Specifically, in October 2007, the Veteran submitted a VA Form 21-4142 identifying and authorizing VA to obtain medical records from Moose Lake State Hospital in Moose Lake, Minnesota.  The Veteran stated that he had received treatment at that facility for alcohol, drugs, and a suicide attempt.  The VA Form 21-4142 did not include an address for Moose Lake State Hospital.  

Subsequently, the RO did not submit the completed form to Moose Lake State Hospital; nor did it notify the Veteran with a follow-up letter requesting that he provide the address for the private facility.  

As such, the parties agreed that the requirements of 38 C.F.R. § 3.159(c) had not been complied with and that remand was necessary in order to attempt to obtain the private medical records from Moose Lake State Hospital. 

Accordingly, consistent with the terms set forth in the February 2014 JMR, the RO should provide the Veteran with the opportunity to execute and up-to-date Authorization and Consent to Release Information Form (VA Form 21-4142) for Moose Lake State Hospital; thereafter, the RO must attempt to obtain any outstanding records. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he complete and submit to VA a signed authorization (VA Form 21-4142) for release of private treatment records from Moose Lake State Hospital.  If the form submitted is incomplete (e.g., facility address is not provided), the Veteran should be so informed and provided with an opportunity to submit the additional information.  After receiving the completed authorization, undertake all appropriate efforts to attempt to obtain these private treatment records.  In light of 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile. See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

2. Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



